Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 16, 19-22 are pending. 

The above claims reflect extensive discussions with Attorney’s to amend claims to overcome previously presented rejections, rejoinder of method & process claims consistent with disclosure with respect to scope of enablement.  
See interview summaries filed 6/1/2021 & 6/8/2021. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mei Bai on 6/11/2021.

REPLACE	Claim 22, WITH –
--
    PNG
    media_image1.png
    56
    721
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    284
    713
    media_image2.png
    Greyscale
.--
Claims 1-5, 16, 19-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625